UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5717 Dreyfus Worldwide Dollar Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/11 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 23 Important Tax Information 24 Information About the Renewal of the Funds Management Agreement 28 Board Members Information 30 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Worldwide Dollar Money Market Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Worldwide Dollar Money Market Fund, Inc., covering the 12-month period from November 1, 2010, through October 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period was mostly characterized by intensifying macroeconomic concerns amid fluctuating U.S. economic data, volatile commodity prices, the ongoing sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States.Toward the end of the reporting period, in the wake of the downgrade of U.S. long-term debt over the summer, October proved to be one of the strongest months of stock market performance of the past decade. The economic outlook currently remains clouded by market turbulence and political infighting, but we believe that a continued subpar global expansion is more likely than a return to recession. Although Europe continues to struggle with a debt crisis, inflationary pressures appear to be waning in most countries as energy prices recently have retreated from their highs. In the United States, moderately low core inflation and an accommodative monetary policy could help support near-trend growth despite ongoing deleveraging activity in the private sector.To assess the potential impact of these and other developments on your investments, as well as to assess your liquid asset allocations, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2010, through October 31, 2011, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended October 31, 2011, Dreyfus Worldwide Dollar Money Market Fund produced a yield of 0.00%.Taking into account the effects of compounding, the fund also produced an effective yield of 0.00%. 1 Yields of money market instruments hovered near historically low levels throughout the reporting period as the Federal Reserve Board (the “Fed”) left short-term interest rates within a historically low range between 0% and 0.25%. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including: securities issued or guaranteed by the U.S. government or its agencies or instrumentalities; certificates of deposit, time deposits, bankers’ acceptances and other short-term securities issued by domestic and foreign banks or their subsidiaries or branches; repurchase agreements; asset-backed securities; domestic and dollar-denominated foreign commercial paper; and other short-term corporate obligations, including those with floating or variable rates of interest; and dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. Mixed Economic Data Sparked Shifts in Market Sentiment Although a U.S. economic recovery seemed to gain momentum early in the reporting period, economic headwinds intensified in February when energy prices surged higher amid unrest in the Middle East, and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) in March when devastating natural and nuclear disasters in Japan disrupted the global industrial supply chain. These factors helped produce an annualized U.S. GDP growth rate of just 0.4% for the first quarter of 2011. In late April, a European sovereign debt crisis worsened as Greece teetered on the brink of default, and a contentious debate about government spending and borrowing dominated headlines in the United States. May saw mixed economic data. While industrial production picked up, the unemployment rate climbed to 9.1% from 8.8% in March and the U.S. housing market posted declines in existing home sales and housing starts. The Fed ended its massive quantitative easing program in June with relatively little immediate impact on the financial markets. Meanwhile, energy prices moderated even as manufacturing activity increased. These positive developments were largely offset by declining consumer confidence, weak housing markets and sluggish job creation. The unemployment rate crept higher to 9.2% in June, and it later was announced that U.S. gross domestic product grew at a sluggish 1.3% annualized rate during the second quarter of 2011. July saw heightened turmoil in the financial markets when Greece moved closer to insolvency and an unprecedented default on U.S. government debt loomed. Some of these worries came to a head in early August, when Congress passed legislation raising the U.S. debt ceiling, and Standard & Poor’s downgraded its credit rating on long-term U.S. debt securities. The rating on short-term government debt, including securities purchased by many money market funds, was unchanged. Later in the month, hurricanes, drought and wildfires inflicted additional damage on an already battered economy. September brought more market turbulence when investors feared that the U.S. economy was headed for recession. However, the data seemed to tell a different story, as the unemployment rate moderated to 9.0%, existing-home sales moved higher and U.S. households reduced their debt-service burdens to a level not seen since 1994. 4 Economic sentiment changed dramatically in October, when new data suggested that the U.S. economy continued to show resilience and it appeared that European officials had finally agreed on measures to address the debt crisis. Meanwhile, the U.S. industrial and manufacturing sectors continued to improve, and housing starts surged to their highest level in nearly 18 months.While these developments provided no guarantee that a return to recession had been avoided, they sparked strong rebounds among investments that had been severely punished during the summer downturn. It later was announced that U.S. GDP grew at an annualized 2.0% rate during the third quarter. Outlook Clouded by Macroeconomic Developments Yields of money market instruments remained near zero percent throughout the reporting period and yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail.Therefore, we maintained the fund’s weighted average maturity in a range that was roughly in line with industry averages. Despite the glimmers of economic improvement late in the reporting period, the economic outlook remains cloudy and the Fed has signaled its intention to keep short-term interest rates near historical lows “at least through mid-2013.” Therefore, we intend to maintain the fund’s focus on quality and liquidity. November 15, 2011 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Worldwide Dollar Money Market Fund, Inc. from May 1, 2011 to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2011 Expenses paid per $1,000 † $.96 Ending value (after expenses) $1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2011 Expenses paid per $1,000 † $.97 Ending value (after expenses) $1,024.25 Expenses are equal to the fund’s annualized expense ratio of .19%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2011 Principal Negotiable Bank Certificates of Deposit—27.1% Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.32%, 12/20/11 15,000,000 15,000,000 Barclays Bank 0.54%, 11/1/11 20,000,000 a 20,000,000 BNP Paribas (Yankee) 0.44%, 11/7/11 15,000,000 15,000,000 Credit Suisse (Yankee) 0.35%, 12/22/11 15,000,000 15,000,000 Nordea Bank Finland (Yankee) 0.30%, 12/22/11 15,000,000 15,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.35%, 1/11/12 5,000,000 b 5,000,000 UBS (Yankee) 0.44%, 1/13/12 15,000,000 15,000,000 Total Negotiable Bank Certificates of Deposit (cost $100,000,000) Commercial Paper—12.2% JPMorgan Chase & Co. 0.01%, 11/1/11 15,000,000 15,000,000 Mizuho Funding LLC 0.36%, 1/12/12 15,000,000 b 14,989,200 Svenska Handelsbanken Inc., 0.38%, 1/20/12 15,000,000 14,987,333 Total Commercial Paper (cost $44,976,533) Asset-Backed Commercial Paper—8.2% Govco 0.30%, 12/21/11 15,000,000 b 14,993,750 Grampian Funding LLC 0.27%, 11/16/11 15,000,000 b 14,998,313 Total Asset-Backed Commercial Paper (cost $29,992,063) The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Time Deposits—12.2% Amount ($) Value ($) DnB NOR Bank ASA (Grand Cayman) 0.06%, 11/1/11 15,000,000 15,000,000 Northern Trust Co. (Grand Cayman) 0.03%, 11/1/11 15,000,000 15,000,000 Royal Bank of Canada (Grand Cayman) 0.03%, 11/1/11 15,000,000 15,000,000 Total Time Deposits (cost $45,000,000) U.S. Government Agency—3.8% Federal Home Loan Bank 0.01%, 12/2/11 (cost $13,999,940) 14,000,000 U.S. Treasury Bills—3.8% 0.01%, 12/29/11 (cost $13,999,774) 14,000,000 U.S. Treasury Notes—5.5% 0.30%, 3/15/12 (cost $20,078,807) 20,000,000 Repurchase Agreements—27.1% Barclays Capital, Inc. 0.09%, dated 10/31/11, due 11/1/11 in the amount of $30,000,075 (fully collateralized by $26,388,000 U.S. Treasury Notes, 4%, due 8/15/18, value $30,600,041) 30,000,000 30,000,000 Deutsche Bank Securities Inc. 0.10%, dated 10/31/11, due 11/1/11 in the amount of $50,000,139 (fully collateralized by $10,457,000 Federal Farm Credit Bank, 1.38%, due 6/25/13, value $10,683,629, $18,349,000 Federal Home Loan Bank, 0%-6%, due 8/27/12-6/29/17, value $18,901,852, $9,932,000 Federal Home Loan Mortgage Corp., 2.50%, due 5/27/16, value $10,591,060 and $10,664,000 Federal National Mortgage Association, 1.13%, due 6/27/14, value $10,823,587) 50,000,000 50,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) RBS Securities, Inc. 0.09%, dated 10/31/11, due 11/1/11 in the amount of $20,000,050 (fully collateralized by$19,290,000 U.S. Treasury Bonds, 2.13%, due 11/30/14, value $20,403,289) 20,000,000 20,000,000 Total Repurchase Agreements (cost $100,000,000) Total Investments (cost $368,047,117) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2011, these securities amounted to $49,981,263 or 13.6% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 51.5 Asset-Backed/Banking 8.2 Repurchase Agreements 27.1 U.S. Government/Agency 13.1 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES October 31, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase Agreements of $100,000,000)—Note 1(b) 368,047,117 368,047,117 Cash 917,242 Interest receivable 98,905 Prepaid expenses 14,490 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 85,917 Payable for shares of Common Stock redeemed 334,284 Accrued expenses 78,492 Net Assets ($) Composition of Net Assets ($): Paid-in capital 368,624,568 Accumulated net realized gain (loss) on investments (45,507 ) Net Assets ($) Shares Outstanding (25 billion shares of $.001 par value Common Stock authorized) 368,624,568 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Year Ended October 31, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 2,218,759 Shareholder servicing costs—Note 2(b) 1,684,275 Professional fees 78,801 Custodian fees—Note 2(b) 69,138 Registration fees 32,671 Miscellaneous 363,890 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (2,224,620 ) Less—reduction in management fee due to undertaking—Note 2(a) (1,116,894 ) Less—reduction in fees due to earnings credits—Note 2(b) (4,293 ) Net Expenses Investment Income—Net 16 Net Realized Gain (Loss) on Investments—Note 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2011 2010 Operations ($): Investment income—net 16 28 Net realized gain (loss) on investments 42,651 4,524 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 166,490,620 319,106,608 Capital contribution from affiliate † — 1,476,984 Dividends reinvested 16 28 Cost of shares redeemed (331,950,433
